

115 HR 3539 IH: Mugshots Elimination Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3539IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Rush introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to establish a procedure for the removal of a booking
			 photograph from a consumer’s file, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mugshots Elimination Act of 2017. 2.Procedure for removal of a booking photograph from a consumer’s file by a consumer reporting agencySection 605 of the Fair Credit Reporting Act (15 U.S.C. 1681c) is amended by adding at the end the following new subsection:
			
				(i)Procedure for removal of booking photograph from file
 (1)In generalIf a consumer desires to remove a booking photograph of the consumer contained in the consumer's file at a consumer reporting agency, the consumer may submit a request to remove such booking photograph to the agency directly, or indirectly through a reseller, or to the furnisher of such booking photograph. The consumer reporting agency shall remove such booking photograph from the consumer’s file—
 (A)not later than 30 days after the receipt of such a request, if the consumer submits such request to the agency directly or indirectly through a reseller;
 (B)not later than 45 days after the receipt of such a request, if the consumer submits such request to the furnisher of such booking photograph.
 (2)Notification to consumer reporting agencyIf a furnisher of a booking photograph receives a request from a consumer to remove such booking photograph from the consumer’s file, such furnisher shall submit such request to each consumer reporting agency described under section 603(p) not later than 5 days after receipt of such request.
 (3)Booking photograph definedIn this subsection, the term booking photograph means a photograph of a consumer taken— (A)at the time of arrest;
 (B)at the time the consumer enters into custody prior to or during that consumer’s trial; or (C)upon conviction or thereafter, when committed to the custody of any correctional agency or facility.
						.
		